

116 HRES 447 IH: Recognizing and commending the SummerSet DC Music Series and its performers and partners for benefiting the District of Columbia, District of Columbia regional residents, and visitors to the Nation’s capital.
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 447IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing and commending the SummerSet DC Music Series and its performers and partners for
			 benefiting the District of Columbia, District of Columbia regional
			 residents, and visitors to the Nation’s capital.
	
 Whereas the National Mall Revitalization and Designation Act (H.R. 2453, as introduced in the 114th Congress) sought to enhance visitor enjoyment, amenities, and cultural experiences on and in the vicinity of the National Mall for residents and visitors;
 Whereas the District of Columbia Commission on the Arts and Humanities, the Washington Metropolitan Area Transit Authority, the National Park Service, Wolf Trap, and the Southwest Business Improvement District are partners in sponsoring the 2019 SummerSet DC Music Series from June 3rd to June 6th;
 Whereas many Federal and other employees work downtown, close to Metro stations and in the vicinity of the National Mall;
 Whereas the downtown District of Columbia area and the National Mall are national and regional tourist attractions;
 Whereas the SummerSet DC Music Series offers entertainment to workers and visitors alike; Whereas the National Mall is a national treasure, supported by United States taxpayers, that provides a unique park space with potential for various kinds of outdoor enjoyment;
 Whereas many talented amateur and professional musicians reside in the District of Columbia and the national capital region;
 Whereas the National Mall provides a natural stage for the display of city and regional talent; Whereas this year the SummerSet DC Music Series will be held at Hancock Park at L’Enfant Metro Station, Archives Metro Station, and 12th Street and Madison Drive NW; and
 Whereas 2019 is the seventh season for the SummerSet DC Music Series: Now, therefore, be it  That the House of Representatives recognizes and commends—
 (1)the SummerSet DC Music Series for enhancing urban life and musical culture in the Nation's capital and appreciation of the outdoors;
 (2)local and regional performers bringing their talents to the SummerSet DC Music Series; and (3)the District of Columbia Commission on the Arts and Humanities, the Washington Metropolitan Area Transit Authority, the National Park Service, Wolf Trap, and the Southwest Business Improvement District for their public service in providing live music performances at no charge to the public.
			